Citation Nr: 9929826	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran has submitted a well-grounded claim for 
service connection for chronic insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
October 1984.  This appeal arises from a January 1997 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which determined that the veteran had failed to submit 
new and material evidence to reopen the claim of service 
connection for insomnia.  However, the Board of Veterans' 
Appeals (Board) observes that there is no evidence that the 
veteran received notice of the March 1993 rating decision 
that initially denied her claim for service connection.  
Thus, there was no final decision.  Nevertheless, in its 
January 1999 supplemental statement of the case, the RO 
appears to have considered the veteran's claim on a de novo 
basis and determined that the claim of service connection for 
insomnia was not well grounded.  The issue on the title page 
of this decision has been re-characterized to properly 
reflect this development.


FINDINGS OF FACT

1.  The veteran was seen for complaints of sleeplessness 
and/or insomnia during her military service.

2.  The veteran has been diagnosed as having chronic 
insomnia.

3.  There is post-service evidence showing continuity of the 
sleeplessness symptomatology.

4.  The veteran's claim for service connection for chronic 
insomnia is plausible.



CONCLUSION OF LAW

The veteran has stated a well-grounded claim for service 
connection for chronic insomnia.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a) (1999).  
Further, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 
38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for a disease 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Here, the record clearly establishes that the veteran has 
been diagnosed as having chronic insomnia, and that she has 
routinely been prescribed medications to treat the same.  
There is also evidence that the veteran complained of 
sleeplessness during her military service and at her 
discharge examination.  She says she developed her insomnia 
condition as a result over-sleeping during her basic 
training.  She claims that she suffered embarrassment and 
increased stress due to the manner in which she was 
reprimanded.  She states that her insomnia began shortly 
thereafter and continued throughout her military service.  
Again, the veteran's assertions regarding the onset of her 
insomnia must be accepted as true.  See King.  The first two 
criteria of the Caluza test have therefore been satisfied.

What remains needed for a well grounded claim of service 
connection is evidence of a nexus between her current 
diagnosis of chronic insomnia and her complaints of 
sleeplessness in service.  In this regard, the veteran 
testified she has suffered from chronic sleeplessness since 
discharge, and that she self-treated her sleep problem with 
over-the-counter medications and alcohol.  Further, in a 
statement received in May 1997, N.C.R. reported that he had 
known the veteran for more than 15 years, and that, due to 
the nature of their relationship, he had personal knowledge 
of her insomnia.  He said the veteran's insomnia had been a 
"long term illness" that had severely impacted all aspects 
of her life.  N.C.R. stated the veteran was his best friend 
and "significant other."  Accordingly, the Board finds that 
the veteran has submitted sufficient evidence of continuity 
of symptomatology after discharge to make her claim 
plausible.  The claim is well grounded.  


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for chronic insomnia is well grounded, 
the appeal is granted.


REMAND

The veteran's claim for service connection for chronic 
insomnia has been found to be well grounded.  The record 
contains only the veteran's service medical records and post-
service treatment records through October 1998.  Additional 
records would be helpful in insuring an equitable 
determination of that claim.  Further adjudicative action 
with regard to that claim is necessary in light of the 
conclusion that the claim is well grounded.

The VA has a duty to assist a claimant in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support her claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski, 1 Vet. App.90 (1990).  The 
development of facts also includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Because there is some evidence of continuity of 
symptomatology between the veteran's inservice complaints of 
sleeplessness and her current diagnosis of chronic insomnia, 
a medical opinion is needed on the nature and etiology of the 
current disorder.  The Court has held that the Board, in 
rendering its final decision, must consider independent 
medical evidence in support of recorded findings, rather than 
provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It 
also includes the procurement of a medical opinion where 
necessary.  See Ashley v. Brown, 6 Vet. App. 52 (1993) 
(obtaining an advisory medical opinion is a viable way for 
the Board to fulfill its duty to assist an appellant).

Finally, the veteran has indicated that she was prescribed 
medication in service to help her sleep.  She says the 
prescription was filled-out by a physician who was treating 
her infant daughter.  She reports that this treatment 
occurred at the Madigan Army Medical Center on or about 
February 1983.  In this regard, the RO made several requests 
for these records through the National Personnel Records 
Center (NPRC) without any success.  The RO also endeavored to 
obtain these records directly through the Madigan Army 
Medical.  However, the Board notes that the RO requested 
outpatient treatment records from January 1981 to May 1981.  
The RO should take the appropriate action to ensure that the 
veteran's service medical records are complete.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should contact and advise the 
veteran that she may submit medical 
evidence that would help to establish an 
etiological relationship between her 
chronic insomnia and her military 
service, as well as any additional 
evidence pertaining to inservice 
treatment for insomnia.  Further, the 
veteran should be asked to provide the 
complete names and addresses of all non-
VA health care providers who have treated 
her for her sleep disorder since service 
discharge.  She should also be asked to 
identify all VA facilities at which she 
has received treatment.  All records not 
already included in the claims folder 
should be obtained, to include those from 
the Fayetteville VA Medical Center.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should contact the Madigan 
Army Medical Center and ask that it 
provide any medical records pertaining to 
treatment of the veteran's complaints of 
insomnia.  The medical center should be 
advised that this treatment is alleged to 
have been given in February 1983 by a 
physician who was treating the veteran's 
infant daughter.

3.  When the above has been accomplished, 
the veteran should be afforded a VA 
psychiatric examination.  Such tests as 
the examiner deems necessary should be 
performed.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner for review 
prior to the examination.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

Opinion required:  The 
examiner should determine the 
correct diagnosis of the 
veteran's sleep disorder.  The 
examiner should specifically 
state whether the veteran 
suffers from Primary Insomnia 
as defined in the American 
Psychiatric Association 
Diagnostic and Statistical 
Manual of Mental Disorders 
(4th. ed., 1994) (DSM-IV) or 
whether her insomnia is 
secondary to another mental 
disorder or medical condition.  
If it is determined that the 
veteran suffers from Primary 
Insomnia, the examiner should 
be asked to state whether it 
is at least as likely as not 
that there is an etiological 
relationship between the 
insomnia and the veteran's 
complaints of chronic 

sleeplessness during her 
military service.  In 
answering this question, the 
standard of proof that is 
underlined must be utilized.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, she and her 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and obtain additional medical evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

